Citation Nr: 0304509	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right hip disability 
as secondary to service-connected Kohler's disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  The Board remanded this case to 
the RO in February 2001 for additional development.  During 
the course of the appeal, the RO granted service connection 
for mechanical low back pain, bilateral patellofemoral 
syndrome, and a left hip disability.  Accordingly, those 
issues are no longer before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence of a current 
diagnosis of a right hip disability.


CONCLUSION OF LAW

A right hip disability is not proximately due to, or 
aggravated by, the service-connected Kohler's disease.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate her claim by 
means of the June 1999 rating decision, July 1999 Statement 
of the Case, and March 2000 and November 2002 Supplemental 
Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of her claim and of the type of evidence that 
she needed to submit to substantiate her claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to her claim, informed her of the reasons for the 
denial, and provided her with additional opportunity to 
present evidence and argument in support of her claim.

In addition, the February 2001 Board remand and a March 2001 
letter from the RO specifically informed the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA clinical records, and afforded the veteran a personal 
hearing and VA examinations.  At her personal hearing, and in 
a November 2002 Report of Contact, the veteran reported that 
she had received no private medical treatment.  Therefore, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

The veteran alleges that she developed a right hip disability 
due to her service-connected bilateral foot disability.  
Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In relation to the current appeal, radiology reports 
performed in July 1990, August 1994, and May 1999 revealed a 
normal right hip.  At a May 1999 VA examination, the veteran 
reported that she had developed bilateral hip pain two years 
following her foot surgery.  Physical examination of the hips 
revealed a full range of motion, with no flexion 
contractures, and no pain with rotation.  The examiner could 
identify no orthopedic cause for the hip pain.  The examiner 
believed that most of the veteran's problems were related to 
overall deconditioning; however, he also opined that the 
veteran's bilateral foot disability likely aggravated the hip 
pain.

VA treatment records in 1999 show that the veteran was 
followed for hip pain.  In August 1999, the hips were 
observed to have a full range of motion and the assessment 
was no orthopedic cause for hip pain.  An August 1999 letter 
from the veteran's VA orthopedic physician stated that she 
continued to have pain of the left foot and that this caused 
pain of the hips.  At her personal hearing before the RO in 
November 1999, the veteran described her hip pain.  She 
testified that her VA surgeon had told her that the hip pain 
was due to the service-connected foot disability.  

VA treatment records dated from January 2000 through November 
2002 include no specific complaints of hip pain.  At a 
September 2002 VA examination, the veteran presented with 
complaint of bilateral hip pain.  Physical examination of the 
hips observed an excellent range of motion.  The examiner 
noted that review of October 2001 radiology reports disclosed 
minimal degenerative changes of the left hip.  The examiner 
stated that he suspected that the hip pain was mainly soft 
tissue in nature.  However, this would be consistent with an 
alteration in the gait secondary to the bilateral foot 
condition.  

Based upon the above facts, the Board must find that a 
preponderance of the evidence is against service connection 
for a right hip disability.  The medical evidence of record 
fails to provide a diagnosis of a right hip disability.  The 
Court has held that pain alone, without a diagnosed 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 259 F.3d 1356, 1361 
(Fed. Cir 2001).

The veteran clearly believes that she has a right hip 
disability that is related to her service-connected bilateral 
foot disability.  However, the veteran, as a layperson, is 
not qualified to offer an opinion regarding the diagnosis 
relating to her right hip.  Such a determination requires 
specialized knowledge or training and cannot be made by a 
layperson.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of medical proof of a present disability in this 
case, there can be no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board has considered the benefit of the doubt rule in 
this case, but finds that there is not such a state of 
equipoise between the positive and negative evidence to 
permit a favorable determination.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 56 (1990).  In short, as there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
on this issue is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right hip disability, as secondary 
to service-connected Kohler's disease, is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

